DETAILED ACTION
	Claims 1-7 and 9-20 are currently pending. Claims 8 and 21 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see paragraphs 3 and 4 on page 12 of the reply filed 08/02/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 1-7 and 9-20 under 35 U.S.C. 101 have been withdrawn.

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, He (US 2020/0242377 A1) discloses a system for identifying a road object, the system comprising:
a memory configured to store computer-executable instructions (In fig. 6 and paragraphs [0044]-[0047], He discloses that computer 600 may be used as a server operating the transport service system 140, and that computer 600 is adapted to execute computer program modules for providing functionality described herein, where program modules are stored on the storage device 608, loaded into the memory 606, and executed by the processor 602); and
one or more processors configured to execute the instructions (In paragraph [0047], He discloses that computer 600 is adapted to execute computer program modules for providing functionality described herein, where program modules are stored on the storage device 608, loaded into the memory 606, and executed by the processor 602) to:
receive, over a communication network, a road object observation (In fig. 5 and paragraph [0043], He discloses that at operation 510, transport service system 140 receives image data including a representation of a road sign (road object observation); see fig. 1 where transport service system 140 is connected to camera system 160 via network 130) associated with the road object for a first link, wherein the first link is associated with at least one second link (In fig. 5 and paragraph [0043], He discloses that at operation 520, transport service system 140 identifies one or more candidate road segments (links) for the road sign; see also paragraph [0028], where He discloses that the candidate road segments are identified based on road segments within a threshold distance of the location of the road sign);
determine a first heading data for the received road object observation (In fig. 5 and paragraph [0043], He discloses that at operation 550, transport service system 140 determines an orientation score; in paragraph [0030], He discloses that the orientation scoring module 240 generates an orientation score for each candidate road segment using the orientation of the road sign (first heading data));
determine a matched location for the received road object observation on the at least one second link (In fig. 5 and paragraph [0043], He discloses that at operation 540, transport service system 140 determines a distance score; in paragraph [0029], He discloses that the distance score is determined by the orthogonal distance between the road sign and candidate road segment; the examiner understands the point along the road segment located orthogonally to the road sign to be the matched location);
determine a second heading data for the received road object observation, based on the determined matched location (In paragraph [0030], He discloses that the orientation scoring module 240 generates an orientation score for each candidate road segment using the orientation of the candidate road segment (second heading data); the examiner understands that the candidate route segment includes the determined matched location, where the orientation must be determined at least in part based on the matched location);
identify the road object based on the determined first heading data and the determined second heading data, wherein as a result of identifying, the identified road object is either determined as associated with the first link or is determined to be not associated with the first link (In fig. 5 and paragraph [0043], He discloses that at operation 560, transport service 140 determines composite score and confidence score using the distance score and orientation score, and at operation 570, identifies a most likely candidate road segment for the road sign (the identified road object is either determined as associated with the first link or is determined to be not associated with the first link) based on the determined composite scores (based at least in part on the determined heading data used to calculate the orientation score));
update a map database, based on the identified road object (In paragraph [0041], He discloses that the association ranking module 270 modifies data in the map data store 220 to associate the road sign information with the road segment); and
enable navigational routing functions, based on the updated map database (In paragraph [0015], He discloses that the transport service system 140 stores and maintains map data including information about road segments and other map features for use in providing routing).

However, the prior art of record does not, alone or in combination, disclose wherein to determine the matched location for the received road object observation comprises:
determine a plurality of shape locations associated with the at least one second link;
divide the at least one second link into a plurality of shape segments, based on the plurality of shape locations;
determine a first closest location for the received road object observation on each of the plurality of shape segments; and
determine a second closest location among the determined first closest location on each of the plurality of shape segments as the matched location.

Similar reasoning is applied to independent claims 9 and 17. Therefore claims 1-7 and 9-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665